

MASTER SALES AGREEMENT
 
THIS MASTER SALES AGREEMENT is made and entered into this 9th day of December,
2005, by and between Luby’s Inc., a Delaware corporation (“Luby’s”), on the one
hand, and Pappas Restaurants, Inc. (a Texas corporation) and Pappas Partners,
L.P. (a Texas limited partnership), on the other hand (such Pappas entities
being collectively referred to herein as the “Pappas Entities”).
 
W I T N E S S E T H:
 
WHEREAS, Luby’s is in the business of owning and operating food cafeterias and
other food purveying businesses;
 
WHEREAS, the Pappas Entities are in the business, among other things, of
designing and fabricating restaurant equipment and furnishings and have
developed skills and expertise in such regards over many years of operation;
 
WHEREAS, the Pappas Entities desire from time to time to sell certain of their
products on a non-exclusive basis to Luby’s and Luby’s desires from time to time
to purchase certain products from the Pappas Entities;
 
WHEREAS, Luby’s and the Pappas Entities desire to set up a mechanism and master
agreement among them for purposes of facilitating the placement and fulfillment
of orders for products;
 
NOW, THEREFORE, in consideration of the premises, the mutual agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the parties hereby
agree as follows:
 
ARTICLE I
DEFINITIONS




1.1. Definitions. For the purposes of this Agreement, in addition to the terms
defined
elsewhere herein, the following terms shall have the following meanings:


(a) “Affiliate” means any Person that controls, is controlled by or is under
common control with any other Person;


(b) “Agreement” means this Master Sales Agreement, as the same may subsequently
be amended, modified or supplemented in accordance with its terms;


(c) “Encumbrance” means any mortgage, pledge, lien, claim, encumbrance, charge
or other security interest, option, defect or other right of any third Person of
any nature whatsoever, other than inchoate mechanic’s, materialmen’s and similar
liens arising in the ordinary course of business;


(d) “Party” means either Luby’s, on the one hand, or the Pappas Entities, on the
other, and “Parties” means both Luby’s and the Pappas Entities;


(e) “Person” means a natural person or any entity of any kind, including
(without limitation) joint stock companies, corporations, partnerships, limited
liability companies, governmental entities and any other entity organized or
formed under the law of any jurisdiction;


(f) “Product” means any product manufactured or sold by the Pappas Entities as
may be agreed upon by the Parties in writing from time to time;


(g) “Purchaser” means Luby’s, and includes all subsidiaries and Affiliates
thereof; and


(h) “Seller” means the Pappas Entities and includes all subsidiaries and
Affiliates thereof.


1.2 Other Definitional Provisions.


(a) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall, unless a specific provision is expressly
referenced, refer to this Agreement as a whole and not to any particular
provision of this document, and Article references contained in this Agreement
are references to the Articles in this Agreement, unless otherwise specified.


(b) All words used herein in the singular shall extend to and include the
plural, and all words used herein in the plural shall extend to and include the
singular.


(c) All words used in any gender shall extend to and include all genders.


 
ARTICLE II
SALE AND PURCHASE




2.1 Sale and Purchase Obligations.


(a) Seller agrees to sell to Purchaser, only upon Purchaser’s order (after
compliance with the terms of Section 2.3 hereof), and Purchaser thereafter
agrees to purchase from Seller, any Product of Seller offered to Purchaser at
any time during the term of this Agreement and in accordance with the terms and
provisions hereof.


(b) If Seller is unable, for any reason other than a volitional declination to
do so, to supply Purchaser with Purchaser’s requirements for any Product within
the time period specified for delivery of such Product in an order from
Purchaser, then the obligations to purchase and sell hereunder shall cease in
respect of such order and shall be of no further effect or force.


(c) No provision of this Agreement shall be construed to impair Seller’s right
to supply any Product to any person other than Purchaser. No provision of this
Agreements shall be construed to impair Purchaser’s right to purchase any
Product from any person other than Seller.


2.2 Orders and Deliveries. All orders, processing and deliveries of any Product
shall be made in accordance with customary and routine handling of orders,
processing and deliveries for fabricated restaurant equipment and furnishings to
third parties in respect of the particular Product or type of Product, unless
otherwise agreed in writing by both Parties.


2.3 Pricing and Payment.


(a) The Product(s), and the purchase price payable by Purchaser for each unit of
the Product, shall be agreed upon between the Parties as set forth in the
proposed order with respect to the Products identified therein. The proposed
order shall be presented to a board committee of Purchaser for review and
approval which does not include any person affiliated with the Pappas Entities
or shall otherwise be handled in accordance with a procedure devised by such a
committee. Only after review and approval by such committee, or in accordance
with the procedure devised by such committee, may any order be placed by
Purchaser or honored by Seller.


(b) As reasonably requested from time to time, Seller shall provide Purchaser
reasonable information to allow Purchaser to confirm Seller’s approximate costs
of manufacturing or purchasing, as the case may be, any Product offered to
Purchaser by Seller.


(c) Purchaser shall be responsible for the payment of all taxes related to the
sale and purchase of the Products.


(d) Seller shall send Purchaser an invoice within 30 days after the delivery of
Products pursuant to any order setting forth the types and quantities of
Products shipped by Seller to Purchaser during the previous month. Within 30
days after the receipt of such invoice, Purchaser shall remit payment for such
Products to Seller.


2.4 Inspection and Rejection.


(a) Purchaser reserves the right to reject or revoke acceptance of any shipment
of Product as a result of any defect or nonconformity thereof. If any Product is
rejected or its acceptance is revoked, Purchaser shall notify Seller of such
rejection or revocation of acceptance within 30 days of receipt of such Product,
specifying with particularity the grounds for its rejection or revocation of
acceptance.


(b) Seller shall immediately replace any such Product or immediately refund the
price therefor, at Purchaser’s option. If Seller is unable to replace any such
Product within 90 days of Purchaser’s rejection or revocation of acceptance for
any reason other than volitional declination to do so, then the obligations to
sell and purchase in respect of such Product shall cease and be of no further
effect or force.


(c) All rejected Products shall be returned by Purchaser to Seller, at Seller’s
sole cost, promptly after Purchaser’s rejection or revocation of acceptance of
such Products.
Warranties of Seller.


2.5 Warranties of Seller.


(a) SELLER EXTENDS TO PURCHASER THE ORDINARY AND CUSTOMARY WARRANTY OF FITNESS
FOR PURPOSE, AS DESCRIBED IN AN ORDER, IN RESPECT OF EACH PRODUCT SOLD BY SELLER
TO PURCHASER AS IF PURCHASER WERE A THIRD PARTY, BUT THERE ARE NO OTHER EXPRESS
OR IMPLIED WARRANTIES.


(b) Seller warrants to Purchaser that the Products, at the time of delivery to
Purchaser, will be free from any Encumbrances.


2.6 Risk of Loss. The risk of loss from any casualty to the Products, regardless
of the cause, shall be on Seller until the time of receipt of the Products by
Purchaser at Purchaser’s delivery destination and until Purchaser has completed
any proper receipt inspection.


2.7 Indemnification. Seller agrees to defend, indemnify and hold harmless
Purchaser, and it affiliates and their respective directors, officer, employees,
agents, successor and assigns from and against any and all claims, losses,
damages, liabilities, reasonable counsel fees and costs incident thereto
incurred by or asserted against Purchaser as a result of damage to the property
of Purchaser or others, or personal injuries to or injuries resulting in the
death of any person or persons, including directors, officers, employees and
agents of Purchaser relating to the Products; provided, however, Seller shall
not have any liability (whether direct or indirect, in contract, tort or
otherwise) to Purchaser unless, if contested, such claims, losses, damages,
liabilities, counsel fees or costs are determined, in a final judgment by a
court of competent jurisdiction (not subject to further appeal), to have
resulted primarily and directly from the gross negligence or willful misconduct
of Seller or its officers, employees or agents.


ARTICLE III
TERM AND TERMINATION


3.1 Term. The term of this Agreement shall commence on January 1, 2006 and
continue through August 31, 2008, unless terminated in whole or in part by
either party upon not less than 10 days written notice.


3.2 Effect of Termination. Termination by either Party shall not relieve (a)
Seller from its obligation to complete and deliver any unfinished order; (b)
Seller from the warranty, risk of loss or indemnification provisions of Sections
2.5, 2.6., and 2.7; (c) Purchaser from its obligation to pay for unfinished
orders or for Products received and accepted but not yet paid for; and (d)
either Party from the provisions of Articles 4, 5, 6 and 7.


3.3 Termination Not Exclusive Remedy. The termination of this Agreement shall
not release either Party from its liability to the other Party under this
Agreement arising from a breach of this Agreement or under Section 2.7 hereof.


3.4 Survival. Each of the Parties’ obligations under this Agreement shall
survive the expiration or termination of this Agreement to the extent such
obligations should have been performed during the term of this Agreement and
were not so performed. Notwithstanding the expiration or termination of this
Agreement, this Agreement shall remain in full force and effect until each Party
has discharged all of its obligations hereunder.


ARTICLE IV
CONFIDENTIAL INFORMATION


4.1 Non-disclosure. Either Party may from time to time provide to the other
Party certain advice, technical information, know-how and other proprietary data
and information with respect to Products or the use or configuration thereof.
Inasmuch as various of these materials and advice (all of which will herein be
referred to as the “Confidential Information”) contain confidential information
and trade secrets, it is hereby agreed that any Confidential Information that
one Party discloses to the other is valuable, proprietary property belonging to
the disclosing Party, and the receiving Party agrees that it will neither use
nor disclose to any third party (except in the performance of its duties
hereunder) any Confidential Information, except on prior written consent of the
other Party.


4.2 Return of Information. The Parties agree, either upon the termination of
this Agreement or upon request, to surrender to the other all documentary
material including Confidential Information, price lists, catalogues, drawings,
designs, technical literature, sales literature, samples and any other
documents, papers or other properties of the other Party, however previously
supplied.


4.3 Survival of Article. The obligations of the Parties pursuant to this Article
shall continue in full force and effect after the termination of this Agreement
regardless of how this Agreement is terminated.


ARTICLE V
GOVERNING LAW


The Parties agree that this Agreement shall be construed in accordance with, and
all disputes hereunder shall be governed by, interpreted and enforced in
accordance with the laws of the State of Texas without regard to the laws of
such state relating to conflict of laws.


ARTICLE VI
ARBITRATION


The Parties agree that any and all disputes arising in connection with this
Agreement including, but not limited to, the validity of this provision or the
performance by either Party of any obligations, commitments or promises
hereunder, which cannot be resolved through good faith negotiations to the
mutual satisfaction of both Parties within thirty (30) calendar days (or such
longer period as may be mutually agreed upon by the Parties) after the
complaining Party has notified the other Party of the complaint, shall be
submitted to final and binding arbitration. Any such dispute, claim or
disagreement subject to arbitration pursuant to the terms of this paragraph
shall be resolved by arbitration in accordance with the Commercial Arbitration
Rules of the American Arbitration Association (the “AAA Rules”). An arbitrator
shall not have any authority to award consequential, exemplary or punitive
damages. The Parties agree that the decision of the arbitrator selected
hereunder will be final and binding on both Parties. The place of arbitration
shall be Houston, Texas, and each Party shall pay its individual costs and fees
arising therefrom. Judgment upon the award resulting from arbitration may be
entered in any court having jurisdiction for direct enforcement, or any
application may be made to a court for a judicial acceptance of the award and an
order of enforcement, as the case may be.


ARTICLE VII
GENERAL PROVISIONS


7.1 Notices. To be effective, all notices, consents or communications required
(other than routine orders and invoices for Products, which shall be delivered
in the customary manner as in the case of orders and invoices to third parties)
shall be in writing and shall be delivered by hand or sent by first-class
prepaid certified or registered mail, return receipt requested, overnight
delivery service or facsimile (confirmed by first-class prepaid letter sent
within 24 hours of dispatch) to the Parties at their respective addresses or
facsimile numbers and to the attention of the persons set forth below. Any Party
may change its address or facsimile number for purposes hereof by notice to all
other Parties in the manner provided above. Notice will be effective upon
receipt.


Luby’s:
       
        Luby’s, Inc.
13111 Northwest Freeway
Suite 600
Houston, Texas 77040
Attention: Chairman of the Finance and Audit Committee



 
 

--------------------------------------------------------------------------------

 

and to:


Cauthorn Hale Hornberger Fuller
Sheehan Becker & Beiter Incorporated
700 N. St. Mary’s Street, Suite 600
San Antonio, Texas 78205
Attention: Drew R. Fuller, Jr.
Telephone: (210) 271-1700
Facsimile: (210) 271-1730


Pappas Entities:


Frank Hubbard
Controller
642 Yale
Houston, Texas 77007


with a copy to:


Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, Texas 77010-3095
Attention: Charles H. Still


and shall become effective upon receipt.


7.2 Severability. Should any provision of this Agreement be held unenforceable
or invalid, then the Parties hereto agree that such provision shall be deemed
modified to the extent necessary to render it lawful and enforceable, or if such
a modification is not possible without materially altering the intention of the
Parties hereto, then such provision shall be severed from this Agreement. In
such case the validity of the remaining provisions shall not be affected and
this Agreement shall be construed as if such provision were not contained
herein.


7.3 Headings. All headings used herein are for the convenience of reference
only, do not constitute substantive provisions of this Agreement, and shall not
be used in construing the meaning or intent of the terms or provisions hereof.


7.4 Assignment. This Agreement and the rights granted hereunder shall not be
assigned in whole or in part, either voluntarily, by operation of law or
otherwise, without the prior written consent of both Parties, except that his
Agreement may be assigned to Affiliates of a Party without prior written consent
from the other Party. Any attempt to make an assignment without the consent
required hereunder shall be null and void and may be treated by the other Party
as a breach of a material provision of this Agreement.


7.5 Beneficiaries. This Agreement shall be binding on and inure to the benefit
of the Parties and their respective successors and permitted assigns. This
Agreement is intended solely for the benefit of Purchaser and Seller and their
respective successors and permitted assigns.




7.6 Entire Agreement. This Agreement constitutes the entire agreement between
Purchaser and Seller concerning the subject of this Agreement. This Agreement
supersedes all prior and contemporaneous agreements, communications, statements,
representations and understandings, whether oral or written, on this subject.


7.7 Amendments. Purchaser and Seller, by mutual agreement in writing, may amend,
modify or supplement this Agreement. No modification or amendment of this
Agreement is effective unless made in writing and signed by the Party to be
bound, with such written modification or amendment stating the expressed intent
to modify this Agreement. A course of dealing or performance is not a
modification unless expressed in an appropriate written document and signed by
the Party to be bound.


7.8 No Waiver of Rights. A Party’s failure in one or more instances to exercise
or enforce any right provided by this Agreement or by law does not waive its
right to exercise the right in any later instance. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach. To be effective, a waiver must be expressly written and signed by the
Party to be bound. A course of dealing or performance is not a waiver unless
ratified in writing by the Party to be bound.


7.9 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement, and shall become a
binding agreement when one or more counterparts have been signed by each Party
and delivered to the other Party. Delivery of this Agreement by a Party may be
effected by sending the other Party a facsimile copy of this Agreement as
executed by the delivering Party.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Luby’s and the Pappas Entities have executed this Agreement
as of the date first written above.




LUBY’S, INC.






By: ______________________________
Gasper Mir
Chairman of the Board






THE PAPPAS ENTITIES






By: ______________________________
Name: ______________________________
Its: ______________________________



